Citation Nr: 0333497	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chest wall (pain) 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran now contends that some 
SMRs are missing.  Send him VA Form 21-
4138, and ask him to specifically 
indicate dates (approximate, if 
necessary) and locations of all alleged 
treatment (i.e. company medic, clinic, or 
off-site medical care.)  Ask him if he 
was provided a pass from basic or AIT to 
receive this medical treatment.  Also 
tell him it is to his advantage to 
provide any other evidence of this 
alleged treatment, (e.g., buddy 
statements, or copies of letters home) at 
this time.  Allow an appropriate period 
for a response.  

2.  After the above development has been 
completed, schedule VA: internal medical 
(GENERAL MEDICAL) or gastrointestinal 
(DIGESTIVE CONDITIONS, MISCELLANEOUS) 
examination(s) to determine the etiology 
of any chest wall pain.  Send the claims 
folder to the examiner for review.  
Please copy the next 2 pages and send to 
the examiner(s): 



"The veteran served on active duty from 
October 1974 to September 1976 and filed 
his initial claim for VA disability 
benefits in 1998.  His service medical 
records indicate that he complained of 
chest wall pain in September and October 
1975, at which time the impressions were 
rule out/possible costochrondritis.  When 
he complained of chest pain in early 1976 
the impression was musculoskeletal pain.  
Despite any claim of continuous chest 
pain since service, the facts regarding 
other claims in this case raise serious 
credibility issues.  In any event, there 
is evidence that in May 1996, the veteran 
reported very recent right rib cage pain, 
which he attributed to a recent accident.  
At a VA compensation examination of June 
1998 the veteran reported a history of 
post-service medical attention; however, 
that treatment is not documented as of 
11/29/02, although medical evidence that 
may subsequently be added to the file 
could be relevant.  In any event, the 
June 1998 VA examiner noted that a recent 
UGI showed a small hiatal hernia with 
reflux and indicated that the chest pain 
was probably related to the hiatal hernia 
or GERD.  However, in a February 2000 
statement a VA physician noted the 
veteran's alleged history of chest pain 
starting in service and continuing for 
many years, without attributing it to any 
specific cause."  

3.  Examiner:  "After examining the 
veteran, affording him any indicated 
diagnostic studies, and reviewing the 
claims file, including the service 
medical records, please address the 
following: 

a.  What is the most likely etiology of 
the veteran's claimed chest pain?  

b.  Without resort to speculation and 
considering the evidence of record and 
not just the veteran's self-reported 
history, can it be said that it is at 
least as likely as not that any 
identified disorder causing the claimed 
chest pain had its onset during the 
veteran's military service or is 
otherwise related to service?  IF it is 
more likely that any extant disorder is 
not due to the time period of service, so 
state.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




